Citation Nr: 0506872	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to a disability rating in excess of 
70 percent for chronic anxiety reaction with depression, for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Frances H. Hampton, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1946.

In a July 1990 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, submitted a notice 
of disagreement with that decision and asserted that she was 
entitled to DIC benefits on the basis of the veteran being 
totally disabled for ten years prior to his death, pursuant 
to 38 U.S.C. § 418.  In a November 1990 rating decision the 
RO then denied entitlement to DIC benefits pursuant to 
38 U.S.C. § 418.  The RO also issued a statement of the case 
including the issues of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC 
benefits pursuant to 38 U.S.C. § 418.  The appellant 
submitted a substantive appeal following the statement of the 
case in which she presented arguments only regarding the 
issue of entitlement to DIC pursuant to 38 U.S.C. § 418.

In an August 1991 decision the Board of Veterans' Appeals 
(Board) interpreted the appellant's substantive appeal as 
pertaining only to the denial of DIC benefits under 38 U.S.C. 
§ 418 (now 38 U.S.C.A. § 1318).  The Board denied that claim 
because the veteran was not entitled to receive compensation 
benefits based on a 100 percent rating for the 10 years prior 
to his death.  The appellant was notified of the Board's 
August 1991 decision and did not appeal, and that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 
(1991).

The appellant again claimed entitlement to DIC benefits, and 
in an August 2002 decision the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for the cause of the veteran's death.  The 
RO also denied entitlement to accrued benefits.  The 
appellant submitted a notice of disagreement in which she 
asserted that she was entitled to DIC benefits pursuant to 
38 U.S.C.A. § 1318; she made no assertions regarding 
entitlement to service connection for the cause of the 
veteran's death.  The RO issued a statement of the case on 
the issue of service connection for the cause of the 
veteran's death in March 2003.  The appellant, however, 
failed to submit a substantive appeal on that issue.  The 
Board finds, therefore, that the issue of entitlement to 
service connection for the cause of the veteran's death is 
not within the Board's jurisdiction.

In a July 2003 supplemental statement of the case the RO 
denied entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (formerly 38 U.S.C. § 418).  In August 2003 the 
appellant submitted a statement that constitutes a notice of 
disagreement with that decision.  The RO issued an additional 
supplemental statement of the case pertaining to the denial 
of DIC pursuant to 38 U.S.C.A. § 1318, and the denial of 
accrued benefits, in May 2004.  The appellant submitted a 
statement later in May 2004 that the Board construes as a 
substantive appeal regarding those issues.  The Board finds, 
therefore, that the appellant has perfected an appeal of the 
denial of DIC benefits pursuant to 38 U.S.C.A. § 1318, and 
the denial of accrued benefits.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim for accrued benefits and fulfilled 
the duty to assist her in developing that evidence.

2.  The veteran died in May 1990.

3.  The veteran did not receive, nor was he entitled to 
receive, disability compensation based on a 100 percent 
disability rating for the 10 years prior to his death.

4.  The veteran was not entitled to any additional benefits 
based on evidence in the file at the date of death and due 
and unpaid at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not met as a matter of law.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2004).

2.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 because the veteran was 
hypothetically entitled to compensation benefits based on a 
100 percent disability rating for the 10 years prior to his 
death.

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, which have been codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001 VA issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2004).  As will be explained below, the Board finds that 
given the nature of the appellant's claim, the VCAA is not 
applicable to her claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the appellant's appeal is dependent on 
interpretation of the statute and regulation pertaining to 
entitlement to DIC benefits.  As will be discussed below, the 
issue of whether the appellant is entitled to DIC benefits is 
dependent on whether the veteran was, in fact, entitled to 
compensation benefits based on a 100 percent rating for the 
10 years prior to his death, not on whether he was 
"hypothetically entitled to receive" such compensation.  
That determination is dependent on the determinations made 
prior to the veteran's death.  The appellant could not submit 
any evidence contemporaneous with the current appeal that 
could change the outcome.  VA has no further duty, therefore, 
to notify her of the evidence needed to substantiate her 
claim, or to assist her in obtaining that evidence, in that 
no reasonable possibility exists that any such assistance 
would aid her in substantiating the claim.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (VA's failure to 
comply with the requirements of the VCAA is not prejudicial 
if there is no entitlement under the law).

Assuming, for the sake of argument, that compliance with the 
VCAA is required prior to adjudicating the appellant's 
appeal, the Board finds that the RO informed the appellant of 
the evidence needed to substantiate her claim in a June 2003 
notice.  In that notice the RO informed her of the need to 
submit new and material evidence, and what evidence could be 
considered new and material.  The RO also informed her of the 
evidence she was required to submit, and the evidence that 
the RO would obtain on her behalf.  The RO also assisted her 
by requesting the veteran's VA treatment records for the ten 
years prior to his death.

The Board notes that the appellant's representative requested 
additional time prior to certification of the appeal in order 
to obtain additional VA treatment records.  The VA medical 
center (MC) has verified, however, that the records provided 
to the RO in 2003 are the only records that could be located 
for the veteran.  Moreover, as shown below, the veteran was 
not rated as totally disabled prior to his death for the 
required period of time, and additional treatment records 
would not be relevant in determining the appellant's 
entitlement to DIC benefits.  The Board finds, therefore, 
that the development of additional evidence is not required.

Relevant Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran 
as if the veteran's death were service connected if the 
veteran's death was not the result of his own willful 
misconduct and the veteran was in receipt of or was entitled 
to receive compensation for a service-connected disability 
that was continuously rated as totally disabling for a period 
of 10 or more years immediately preceding his death.  
38 U.S.C.A. § 1318 (West 2002).  

If the appellant's 38 U.S.C.A. § 1318 claim was filed prior 
to January 2000, in the absence of a final VA decision 
denying the claimed benefit during the ten years prior to the 
veteran's death, the appellant is entitled to an independent 
adjudication of the issue of whether the veteran was 
"entitled to receive" VA compensation at the 100 percent rate 
for the ten years prior to his death; i.e., whether he was 
"hypothetically entitled to receive."  The veteran is not 
required to have filed a claim for those benefits in order to 
entitle the appellant to the independent adjudication.  See 
Marso v. West, 13 Vet. App. 260 (1999).

The regulation implementing 38 U.S.C.A. § 1318 was revised 
effective January 21, 2000, to limit the definition of 
"entitled to receive" as shown in the statute.  The current 
version of the regulation specifies that "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because, for a reason 
stated in the regulation, benefits were not being paid.  If 
the appellant's claim was submitted after January 2000, she 
is not entitled to an independent adjudication of the issue 
of whether the veteran was entitled to a 100 percent rating 
for the 10 years prior to his death.  See National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 314 F.3d 1375 (Fed. Cir. 2003) (upholding 
the validity of 38 C.F.R. § 3.22 (2004)).

Analysis

The appellant's representative contends that the appellant is 
entitled to application of the law in effect prior to January 
2000 because the veteran died in 1990 and the appellant 
sought entitlement to VA benefits at the time of his death.  
A review of the documents in the claims file shows, however, 
that although the appellant claimed entitlement to DIC 
benefits in May 1990, that claim was finally denied by the 
Board in August 1991.  The claim submitted in May 1990 is, 
therefore, no longer a viable claim.

The appellant did not again claim entitlement to DIC benefits 
until April 2001.  Because her current claim was received 
after January 2000, that version of the regulation is 
controlling in determining her entitlement to benefits.  
According to the law now in effect, the appellant is not 
entitled to an independent determination as to whether the 
veteran was "entitled to receive" disability compensation 
based on a 100 percent rating for the ten years prior to his 
death.

According to the evidence and documents of record, the 
veteran was awarded a 100 percent disability rating based on 
individual unemployability in June 1967.  That rating was 
reduced to an 80 percent combined schedular rating in 
December 1970 because the veteran had returned to 
substantially gainful employment.  The veteran claimed 
entitlement to a total rating in July 1977, and reported 
having stopped work in May 1977.  That claim was denied in 
December 1977 because he failed to appear for a scheduled 
psychiatric examination.

In a December 1977 statement he denied having failed to 
cooperate with the examination, but reported that he had 
again returned to work.  The RO asked him in January 1978 to 
provide detailed information regarding his employment, which 
he failed to provide.  In May 1978 the RO informed him that 
no further action could be taken on his claim until he 
provided the requested information regarding his employment.  
Because the veteran did not submit the requested information 
within one year of the RO's request, the Board finds that the 
veteran's July 1977 claim for an increased rating was 
abandoned.  38 C.F.R. § 3.158 (2004).

In May 1990 the appellant submitted a claim for a total 
rating based on unemployability on behalf of the veteran.  
She also reported that he was then hospitalized at the VAMC 
for terminal cancer.  He died on May [redacted], 1990, prior to 
adjudication of the claim for a total rating.

As will be shown below, the RO has treated the appellant's 
May 1990 claim for DIC benefits as an un-adjudicated claim 
for accrued benefits, apparently based on the May 1990 claim 
for a total rating based on unemployability.  Such 
entitlement could not, however, entitle the appellant to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 because the earliest 
possible effective date for the total rating would be May 
1989.  See 38 C.F.R. § 3.400(o) (2004).  Establishing 
entitlement to a 100 percent rating based on the May 1990 
claim could not, therefore, entitle the veteran to a 
100 percent rating for the 10 years prior to his death.

Based on the evidence shown above, in the August 1991 
decision the Board denied entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (then 38 U.S.C. § 418).  When 
a claim is disallowed by the Board and not appealed, that 
decision becomes final and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 19.104 (1991).  

Ordinarily, if a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Here, the appellant's 
entitlement rests upon whether the veteran was receiving or 
entitled to receive service-connected disability compensation 
that was, in pertinent part, rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death.  As noted above, the veteran was no so 
rated.  Thus, no amount of evidence that the appellant could 
currently submit could establish that the veteran had been 
awarded a 100 percent rating effective for the 10 years prior 
to his death.  The threshold legal requirements have not been 
met as a matter of law.  38 U.S.C.A. § 1318;  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Assuming, without so finding, that the appellant could 
currently submit evidence showing that the veteran had been 
rated as 100 percent disabled for the 10 years prior to his 
death, she has not done so.  She has based her arguments on 
the veteran having been "hypothetically entitled to 
receive" such a rating.  As explained above, because her 
claim was submitted after January 2000, she is not entitled 
to consideration under the "hypothetically entitled to 
receive" theory.  For these reasons the Board finds that new 
and material evidence has not been received, and that the 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 is not reopened.

Accrued Benefits

Development of the Claim

On receipt of a claim for benefits, VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the appellant of the information and evidence 
needed to substantiate her claim in May 2004 by informing her 
of the evidence required to establish entitlement to a total 
rating.  The RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
In this case, the initial RO decision was made in August 
2002, but the appellant was not provided a section 5103(a) 
notice until May 2004.  For the reasons shown below, however, 
the Board finds that the delay in issuance of the VCAA notice 
was not prejudicial to the appellant.

The appellant and her representative were provided with a 
copy of the appealed rating decision and a supplemental 
statement of the case, in which the RO informed them of the 
law and governing regulations, the reasons for the 
determinations made regarding her claim, and the requirement 
to submit medical evidence that established entitlement to a 
total rating.  In these documents the RO also informed them 
of the cumulative evidence previously provided to VA or 
obtained by VA on the appellant's behalf, and any evidence 
she identified that the RO was unable to obtain.  The Board 
finds that in all of these documents the RO informed the 
appellant of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claim.  Quartuccio, 16 Vet. App. at 187.

Although the May 2004 notice was sent following the August 
2002 decision, the appellant has had more than nine months 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the May 
2004 notice the RO re-adjudicated the substantive merits of 
the appellant's claim in the May 2004 supplemental statement 
of the case.  In re-adjudicating the claim for a total rating 
for accrued benefit purposes the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving her appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the appellant has not been prejudiced by having been 
notified of the evidence needed to substantiate her claim 
following the RO's August 2002 unfavorable decision, and that 
VA has fulfilled its obligation to inform her of the evidence 
needed to substantiate her claim.

Nevertheless, the determination regarding entitlement to 
accrued benefits must be based on the evidence in the claims 
file at the time of the veteran's death.  Jones v. Brown, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  Evidence "in the 
claims file" includes evidence under VA's control, including 
VA treatment records.  Hayes v. Brown, 4 Vet. App. 353 
(1993).  

The RO has obtained the veteran's VA treatment records 
relevant to the applicable time period.  The appellant and 
her representative have been accorded the opportunity to 
present evidence and argument, and have done so.  The Board 
concludes that the required evidence has been obtained for 
determining the merits of the appellant's claim.

Analysis

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and 
unpaid, shall be paid to the surviving spouse.  In order to 
be eligible for accrued benefits, the claim for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2004).  The entitlement of the accrued benefits claimant is 
derived from the veteran's entitlement, and the accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).  

According to the rating criteria in effect in 1990, 
Diagnostic Code 9400 for generalized anxiety disorder 
provided a 100 percent rating if analysis of the veteran's 
symptomatology showed that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
the demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1989).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

The evidence shows that in May 1990 the appellant submitted 
on behalf of the veteran a claim for a total rating based on 
individual unemployability.  She has also asserted that he 
was incapable of substantially gainful employment from the 
mid-1970s until his death in May 1990 due to his psychiatric 
impairment.  The May 1990 claim had not been adjudicated at 
the time of the veteran's death in May 1990.  Because the 
claim was submitted in May 1990, she is potentially entitled 
to accrued benefits for an increase in the veteran's 
disability rating from the combined 80 percent rating to a 
total rating effective in May 1989.

The evidence shows that at the time of his death in May 1990, 
the veteran's service-connected disabilities consisted of the 
following: chronic anxiety reaction with depression, rated as 
70 percent disabling; and recurrent lumbosacral strain with 
arthritis, rated as 20 percent disabling.  The RO obtained 
his VA treatment records, which show that he received ongoing 
treatment for his service-connected psychiatric disorder in 
1989.  

In January 1989 he reported that the medication he received 
was very helpful in controlling his symptoms.  There was no 
evidence of psychotic symptoms or hallucinations; he was not 
depressed; and his judgment was good.  His treating 
psychiatrist entered a diagnosis of general anxiety disorder, 
by history, and changed his medication.  In June 1989 the 
veteran reported an increase in anxiety with the change of 
medication, and his psychiatrist reinstated his previous 
medication.  He was diagnosed with metastatic adenocarcinoma 
of the lung in March 1989.  In December 1989 his psychologist 
described him as happy, with a positive attitude and no 
problems.  The records are silent for any complaints or 
clinical findings pertaining to the low back disability 
during the pertinent time period.  He died in May 1990 due to 
the lung cancer, when he was 73 years of age.

The medical evidence does not show that the veteran was 
incapable of substantially gainful employment due to his 
service-connected disabilities at any time from May 1989 to 
May 1990.  In addition, the evidence does not indicate that 
the criteria for a 100 percent schedular rating were met, in 
that the evidence does not document the occurrence of the 
symptoms necessary to show entitlement to a 100 percent 
rating.  The Board finds, therefore, that the criteria for a 
100 percent disability rating for the service-connected 
psychiatric disorder were not met, and that the preponderance 
of the evidence is against the claim for a total rating for 
accrued benefit purposes.


ORDER

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is denied.

The claim of entitlement to a disability rating in excess of 
70 percent for chronic anxiety reaction with depression, for 
accrued benefit purposes, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


